          Case 3:15-cv-00508-BR        Document 64      Filed 01/07/19     Page 1 of 2




 Shelley Latin, OSB No. 032253
 shelley.latin@lasoregon.org
 Legal Aid Services of Oregon
 P.O. Box 1327
 Pendleton, OR 97801
 Telephone: (541) 276-6685
 Facsimile: (541) 276-4549

 Of Attorneys for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



CRISELDA ROMERO-MANZANO,                           Civil No. 3:15-cv-00508-BR

                   Plaintiff,                      PLAINTIFF’S DISMISSAL WITH
vs.                                                PREJUDICE

CARLTON PLANTS, LLC, et al.

                  Defendants.


       Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), plaintiff Criselda Romero-Manzano hereby
dismisses the above-captioned matter with prejudice and without costs, disbursements or
attorney fees assessed against any party.

Dated: January 7, 2018
                                                           s/Shelley Latin
                                                           Shelley Latin, OSB No. 032253
                                                           shelley.latin@lasoregon.org
                                                           Legal Aid Services of Oregon
                                                           P.O. Box 1327
                                                           Pendleton, OR 97801
                                                           Telephone: (541) 276-6685
                                                           Facsimile: (541) 276-4549

                                                            Of Attorneys for Plaintiff


PLAINTIFF’S DISMISSAL WITH PREJUDICE                                                     PAGE 1
         Case 3:15-cv-00508-BR          Document 64       Filed 01/07/19     Page 2 of 2




                                  CERTIFICATE OF SERVICE

I hereby certify that on this 7 day of January I caused to be served a true copy of the foregoing
Plaintiff’s Dismissal with Prejudice to defendants Carlton Plants, LLC, and Carlton Nursery,
LLC, by the method(s) indicated below,

               U.S. Mail, postage prepaid
       _____   Certified Mail, Return Receipt Requested
       _____   Overnight Mail
       _____   Facsimile Transmission
       _____   Hand Delivery to Addressee’s office
          X    Electronic Submission (via Email)

and addressed to the following individual(s):

       Tricia Olson
       Heltzel Williams PC
       P.O. Box 1048
       Salem, Oregon 97308
       email: tricia@heltzel.com

Attorney for Defendants.


       Dated January 7, 2018.


                                                LEGAL AID SERVICES OF OREGON

                                                __s/Shelley Latin_________________
                                                Shelley Latin, OSB # 032253
                                                P.O. Box 1327
                                                Pendleton, OR 97801
                                                E-mail: shelley.latin@lasoregon.org
                                                Tel: 541-276-6685
                                                Fax: 541-276-4549
                                                Of Attorneys for Plaintiff
